Citation Nr: 1641730	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  09-36 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating greater than 20 percent for ulcerative colitis with chronic cholelithiasis and erectile dysfunction, from January 1, 2007 to January 14, 2011.  

2.  Entitlement to an initial disability rating greater than 10 percent for right Achilles tendinitis and Haglund's deformity, from January 1, 2007 to August 8, 2014.    

3.  Entitlement to an initial disability rating greater than 10 percent for left Achilles tendinitis and Haglund's deformity, from January 1, 2007 to August 8, 2014.    

4.  Entitlement to a separate initial compensable disability rating for a residual postoperative colectomy surgical scar, associated with the Veteran's ulcerative colitis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to August 27, 2013.  

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from August 1986 to December 2006.  His awards and decorations include the Combat Action Ribbon with two stars.    

The increased rating issues come to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The TDIU issue comes to the Board on appeal because the Veteran submitted evidence of unemployability due to his service-connected bilateral ankle and ulcerative colitis disabilities during the course of his initial rating appeal.  See e.g., August 2013 TDIU application (VA Form 21-8940).  As such, it follows that a request for TDIU was reasonably raised by the Veteran.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial rating or increased rating for a disability).  See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In addition, VA Fast Letter 13-13 directs that if a veteran files a Notice of Disagreement (NOD) regarding an increased disability evaluation, such as the case here, but the Veteran also claims a TDIU due to the disability currently on appeal, then TDIU is part of the pending appeal.  See VA Fast Letter 13-13 at page 6.  Therefore, the issue of entitlement to a TDIU is presently on appeal before the Board.  (The Board notes although the RO in a recent April 2016 rating decision granted the Veteran a TDIU, effective from August 27, 2013, the period of time prior to August 27, 2013 remains on appeal before the Board).  

During the course of the initial rating issues on appeal, the Board has considered that a recent April 2016 rating decision granted an increased initial rating of 40 percent for ulcerative colitis on and after January 14, 2011, and an increased initial rating of 20 percent for each ankle, on and after August 8, 2014.   It is well established that a claimant who disagrees with an initial evaluation or files a claim for an increased evaluation is presumed to be seeking the highest evaluation available.  See Breniser v. Shinseki, 25 Vet. App. 64, 79 (2011) (citing AB v. Brown, 6 Vet. App. 35, 38 (1993)).  Accordingly, if a higher rating is granted, it is still necessary to consider and analyze entitlement to yet higher ratings to which the claimant may be entitled.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).  However, here, the Veteran has indicated that he is satisfied with the higher 40 percent and 20 percent ratings granted for the ulcerative colitis and bilateral ankle disabilities.  The Veteran and his representative have repeatedly noted the only issues remaining on appeal at present are the original 20 percent rating for ulcerative colitis assigned prior to January 14, 2011, and the original 10 percent ratings for the ankles assigned prior to August 8, 2014.  See September 2008 Notice of Disagreement (NOD); August 2016 Veteran's statement; June 2016 representative statement; September 2016 Informal Hearing Presentation (IHP).  Therefore, the Board will only address these issues in the present decision.  

In a June 2015 decision, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

The Veteran requested a Board videoconference hearing before a Veterans Law Judge during the course of the appeal.   However, he cancelled that request in August 2016.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  

The Board sees that the RO secured an additional July 2016 VA psychological examination following the issuance of the last Supplemental Statement of the Case (SSOC) in April 2016.  However, review of that evidence reveals that it is not relevant to the disposition of the initial rating issues on appeal, such that a remand to the RO for preparation of another SSOC  is not required.  See 38 C.F.R. §§ 19.31(b), 19.37(a) (2015).  Additionally, since the Board is granting higher initial ratings for ulcerative colitis and bilateral ankle disabilities and granting a TDIU from an earlier date, the Board finds that any error committed by the Board in considering this evidence is not prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Virtual VA, in particular, includes additional VA treatment records dated through 2016.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  From January 1, 2007 to January 14, 2011, the Veteran's service-connected ulcerative colitis with chronic cholelithiasis and erectile dysfunction has been productive of "severe" symptoms, objectively supported by examination findings, to include 10-12 bowel movements a day, diarrhea, abdominal cramping, and dehydration.  However, his ulcerative colitis with chronic cholelithiasis is not productive of severe impairment, with numerous attacks yearly nor with malnutrition, with health only fair during remissions, nor pronounced impairment, resulting in marked malnutrition, anemia, and general debility, nor with serious complications such as liver abscess.  

2.  From January 1, 2007 to August 8, 2014, the Veteran's service-connected right and left Achilles tendinitis and Haglund's deformity presents "marked" limitation of motion (dorsiflexion of the ankles), when considering pain and other factors of functional loss; ankylosis is not demonstrated.  In addition, the bilateral foot disability is productive of no more than "moderately severe" impairment.  

3.  The Veteran's service-connected right postoperative colectomy surgical scar is manifested by a tender and painful scar over the abdomen.  

4.  Prior to August 27, 2013, the Veteran is service-connected for the following disabilities: PTSD, rated as 50 percent disabling; ulcerative colitis, rated as 40 percent disabling; left Achilles tendinitis, rated as 20 percent disabling; right Achilles tendinitis, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; a postoperative colectomy scar, rated as 10 percent disabling, and a left thumb fracture, right ear hearing loss, sinusitis, a parathyroid scar, and a right shin scar, all rated as 0 percent disabling.  Prior to August 27, 2013, the combined service-connected disability rating is 80 to 90 percent.  Therefore, prior to August 27, 2013, the schedular percentage criteria for TDIU are met.  

5.  Prior to August 27, 2013, the combination of the Veteran's service-connected disabilities prevents him from securing or following a substantially gainful occupation consistent with his work and educational background.

6.  Although the Veteran worked part-time from 2009 to 2011 in the landscaping business, it appears his employment was marginal employment, with earned annual income that did not exceed the poverty threshold for one person.  


CONCLUSIONS OF LAW

1.  From January 1, 2007 to January 14, 2011, the criteria are met for an initial 40 percent rating, but no greater, for ulcerative colitis with chronic cholelithiasis and erectile dysfunction.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.110, 4.112, 4.113, 4.114, Diagnostic Code 7329 (2015).

2.  From January 1, 2007 to August 8, 2014, the criteria are met for an initial 20 percent rating, but no greater, for RIGHT Achilles tendinitis and Haglund's deformity.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.63, 4.71a, Diagnostic Codes 5271, 5284 (2015).

3.  From January 1, 2007 to August 8, 2014, the criteria are met for an initial 20 percent rating, but no greater, for LEFT Achilles tendinitis and Haglund's deformity.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.63, 4.71a, Diagnostic Codes 5271, 5284 (2015).

4.  The criteria are met for a separate, initial 10 percent rating, but no greater, for a postoperative colectomy surgical scar.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.31, 4.118, Diagnostic Code 7804 (2008).  

5.  Effective February 19, 2009, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25, 4.26 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by letters dated on July 2007 and March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In any event, the increased rating issues for ulcerative colitis and bilateral ankle disabilities arise from disagreement with the initial evaluations following the grant of service connection in a March 2008 rating decision.  Both the U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court of Appeals (Federal Circuit Court) have held that, once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (December 22, 2003).  

Thus, the Veteran has received all required notice in this case for the increased initial rating issues for ulcerative colitis and bilateral ankle disabilities, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), VA outpatient treatment records, Tricare records, private medical evidence as authorized by the Veteran, Social Security Administration (SSA) disability records, and VA examinations.  A review of the VA examinations for ulcerative colitis shows that these VA examinations were adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There has been no allegation to the contrary from the Veteran or his representative.  For his part, the Veteran has submitted personal statements, argument from his representative, and additional private medical evidence.  The Veteran cancelled his videoconference hearing that was scheduled for him.  The Veteran has not identified any additional, outstanding evidence that is relevant to his increased initial rating claims being decided herein.  

With regard to the initial rating issue for the ankles, the Board acknowledges the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that neither the August 2007 nor the March 2011 nor the August 2014 VA ankle examinations, nor VA or private treatment records dated from 2007 to 2014, demonstrate range of motion testing for both ankles in passive motion and weight-bearing situations.  In short, these VA ankle examinations may be inadequate.  Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  That notwithstanding, in the present decision, the Board is granting the maximum 20 percent ratings available for "marked" limitation of motion of both ankles, prior to August 8, 2014.  See Diagnostic Code 5271, 38 C.F.R. § 4.71a (2015).  So even though the VA ankle examinations of record may not satisfy the requirements of the Correia case, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.

With regard to the previous June 2015 Board remand, the Board finds that the RO/AMC substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the RO/AMC scheduled the Veteran for a videoconference hearing, for which he failed to appear.  As such, the RO/AMC has substantially complied with the Board's instructions.  

Moreover, for the initial rating issues on appeal, neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

In conclusion, the Board is satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased initial rating issues on appeal. 

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  
  
The Veteran has appealed the March 2008 rating decision that granted service connection for his ulcerative colitis and bilateral ankle disabilities.  He has expressed disagreement with the initial 20 percent rating for his ulcerative colitis and with the initial 10 percent ratings for each ankle assigned since January 1, 2007. In fact, this case has resulted in "staged ratings" by the RO based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected ulcerative colitis and bilateral ankle disabilities.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  

	A.  Ulcerative Colitis at 20 Percent

The veteran's service-connected ulcerative colitis with chronic cholelithiasis and erectile dysfunction is rated under Diagnostic Code 7329 (large resection of the intestine).  38 C.F.R. § 4.114 (2015).  Historically, in April 2000 during service, the Veteran had corrective surgery (a total colectomy with a J-pouch) for his ulcerative colitis.  He also has chronic cholelithiasis (gallstones), which has been combined into the current ratings.  

From January 1, 2007 to January 14, 2011, the veteran's ulcerative colitis with chronic cholelithiasis and erectile dysfunction is rated as 20 percent disabling.  This is the time period on appeal.  

As of January 14, 2011, the Veteran's ulcerative colitis with chronic cholelithiasis and erectile dysfunction is rated as 40 percent disabling.  As explained in the introduction of the present decision, the time period on and after January 14, 2011 is not on appeal at present.  

The Veteran contends that a higher 40 percent rating for ulcerative colitis with chronic cholelithiasis and erectile dysfunction should be assigned for the earlier time period from January 1, 2007 to January 14, 2011.  He maintains his condition was worse than rated during this time period.  See September 2008 NOD; August 2016 Veteran's statement.  

Specific provisions apply to rating disabilities of the digestive system. 

Under 38 C.F.R. § 4.110, ulcers are addressed.  This section states that experience has shown that the term "peptic ulcer" is not sufficiently specific for rating purposes.  It is noted that manifest differences in ulcers of the stomach or duodenum in comparison with those at an anastomotic stoma are sufficiently recognized as to warrant two separate graduated descriptions.  In evaluating the ulcer, care should be taken that the findings adequately identify the particular location.  Id. 

Under 38 C.F.R. § 4.112, weight loss is addressed.  For purposes of evaluating conditions in § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  Id. 

Under 38 C.F.R. § 4.113, coexisting abdominal conditions are addressed.  This section states that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  The evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14. 

Under 38 C.F.R. § 4.114, for certain diseases of the digestive system, ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single evaluation is assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability so warrants.  Id. 

Under Diagnostic Code 7329 for resection of the large intestine, resection of the large intestine with slight symptoms is rated 10 percent disabling.  Resection of the large intestine with moderate symptoms is rated 20 percent disabling.  Resection of the large intestine with severe symptoms, objectively supported by examination findings, is rated 40 percent disabling.  A Note to that diagnostic code provides that, where residual adhesions constitute the predominant disability, the disability is to be rated under Diagnostic code 7301.  38 C.F.R. § 4.114, Diagnostic Code 7329. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Upon review of the evidence of record, from January 1, 2007 to January 14, 2011, the Board concludes that a greater initial 40 percent rating, but no higher, is warranted for the Veteran's ulcerative colitis with chronic cholelithiasis and erectile dysfunction.  38 C.F.R. § 4.7.  In making this determination, the Board has considered the competent and credible medical and lay evidence of record.  Specifically, the medical and lay evidence of record establishes that the Veteran's ulcerative colitis with chronic cholelithiasis exhibits "severe" symptoms, objectively supported by examination findings, which are indicative of the maximum 40 percent rating available under Diagnostic Code 7329.  See 38 C.F.R. § 4.114.   

That is, a June 2007 Del Norte Clinics record documents that the Veteran has chronic diarrhea, controlled by Lomotil.  An August 2007 VA general medical examiner noted the Veteran typically has 8 to 12 bowel movements per day.  These bowel movements were mostly loose.  He typically will have a bowel movement about 30 minutes after eating.  He does have an occasional bit of stool incontinence if his stool is very watery.  The Veteran's mother in an August 2007 statement indicated the Veteran has several bouts of diarrhea per day.  After he eats, he immediately looks for a bathroom.  He has to know where a restroom is located at all times, as he never knows when the diarrhea will come.  An August 2007 statement from the Veteran's father mentioned that the Veteran had to have surgery to remove his large intestine in 2000.  To this day, the Veteran has to go to the bathroom almost hourly.  As a result of this surgery, his father added the Veteran suffers from problems with dehydration, which has caused further problems with his efforts to stay physically fit.  SSA disability records dated from 2007 to 2011 confirm the Veteran has frequent bowel movements of 10-12 per day.  In a September 2008 NOD, the Veteran emphasized he meets the criteria for a 40 percent rating due to his extreme cramping, frequent leakage, and frequent bowel movements which cause severe dehydration and negatively affect his employment and general lifestyle.  

In further support of a higher 40 percent rating, an August 2009 Woodland Healthcare consultation report observed the Veteran has diarrhea and cramping, for which he takes Lomotil.  After his retirement, he has gradually had worsening of his quality of life.  He has bowel movements about 10 times per day with some rectal cramping.  He gets cramping in his central abdomen as well, which is not associated with bowel movements.  When he eats, he needs to have a bowel movement nearly immediately.  He has leaks a few times per day including when he does sit-ups.  He has urgency.  He also occasionally has times when he has some dehydration where he feels like his leg muscles or his arm muscles "lock up."  He says he cannot even pass gas without running the risk of soiling himself.  Despite this, he works hard to keep active but it is difficult.  In summary, the private Woodland Healthcare doctor remarked that nine years out from surgery, the Veteran has the typical worsening of his condition that is expected in patients close to ten years out from their surgery.  He has always had increased frequency and occasional leaks but now he has leaks nearly every day with urgency.  It was recommended that he wear a pad daily and at night.  Moreover, the private physician directly advocated for a higher rating when he added that the Veteran "has a surprisingly low partial disability of 20% from the VA for his ulcerative colitis and J-pouch."  

In further support of a higher 40 percent rating, a September 2009 VA gastroenterology consult noted care of leaky bowels and abdominal discomfort.  The Veteran has a history of ulcerative colitis status post colectomy in 2000, with a J-pouch.  He has been seen by his colorectal surgeon in Woodland and had a colonoscopy in 2007 and another one three weeks earlier.  His main problem is 8- 10 loose tool per day and occasional fecal incontinence and urgency; and dehydration (as expected with a J-pouch).  He drinks one gallon of water daily and has to wear Depend-like pads for fecal incontinence.  This is controlled to some degree with Lomotil 2 tablets, three times a day.  This medication lowers his bowel movement to about 5- 6 per day.  

In further support of a higher 40 percent rating, a June 2010 VA psychological examiner assessed "severe" ulcerative colitis.  An August 2010 VA primary care note reported the Veteran has chronic diarrhea and has to hydrate himself fairly often.  A November 2010 VA gastroenterology consult recorded continuous loose bowel movements that are not controlled.  The Veteran feels he gets dehydrated.  He states has had increased frequent bowel movements with about 9-10 per day, compared to his prior baseline of 6 bowel movements per day.  Finally, in a January 14, 2011 Veteran's statement, the Veteran credibly asserted his ulcerative colitis was causing greater urgency and leakage and cramping.

Notably, the Board cannot discern any difference in the Veteran's overall ulcerative colitis disability picture from the time period from January 1, 2007 to January 14, 2011, to the time period on and after January 14, 2011, for which the RO has already awarded the Veteran a 40 percent rating for his ulcerative colitis disability.  Thus, it follows logically that a 40 percent rating should be warranted prior to January 14, 2011 as well.    

In granting a higher 40 percent rating, the Board has considered the Court's holding that VA may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet App 56, 61 (2012).  The rating criteria listed under Diagnostic Codes 7329 fail to contemplate the effects of medication on the Veteran's stomach problems, such that the Board has considered the Veteran's symptoms without medication in granting the higher 40 percent rating. 

As noted above, under 38 C.F.R. § 4.114, for certain diseases of the digestive system, ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single evaluation is assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability so warrants.  Id.  In this regard, the Board has considered other relevant diagnostic codes of the digestive system, which were also considered by the RO, in determining whether the Veteran is entitled to a rating higher than 40 percent for his ulcerative colitis, or any other separate digestive system disability rating.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Therefore, the Board will evaluate the Veteran's ulcerative colitis with chronic cholelithiasis and erectile dysfunction under the diagnostic code that will provide the most favorable rating, ever mindful not to pyramid and overly compensate him for the same symptom.  See, e.g., Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Regardless, from January 1, 2007 to January 14, 2011, the Veteran does not meet the criteria for an initial rating above 40 percent for his ulcerative colitis with chronic cholelithiasis and erectile dysfunction under any other diagnostic code.  38 C.F.R. § 4.7.  Both the RO and the Board have considered the following Diagnostic Codes as potentially applicable to the Veteran's ulcerative colitis with chronic cholelithiasis disability:  Diagnostic Code 7301 (adhesions of the peritoneum); Diagnostic Codes 7315-7314 (chronic cholelithiasis and cholecystitis); and Diagnostic Code 7323 (ulcerative colitis).   

Under Diagnostic Code 7301 for adhesions of the peritoneum, severe adhesions, with definite partial obstruction, shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea, or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage, warrant a 50 percent rating. This is the maximum schedular rating assignable under DC 7301.  In the present case, there is no medical or lay evidence of this symptomatology from January 1, 2007 to January 14, 2011, with the exception of several instances of nausea.  In short, the Veteran does not exhibit symptomatology indicative of a 50 percent rating under Diagnostic Code 7301.

Under Diagnostic Codes 7315-7314 (chronic cholelithiasis and cholecystitis), the maximum rating available is 30 percent, for severe, frequent attacks of gall bladder colic.  The Veteran has already been assigned a 40 percent rating for his ulcerative colitis with chronic cholelithiasis in the present decision under Diagnostic Code 7329.  To assign a separate, additional 30 percent rating under Diagnostic Codes 7315-7314 for the Veteran's chronic cholelithiasis would constitute pyramiding, because the evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14.  Moreover, 38 C.F.R. § 4.114 specifically directs that for certain diseases of the digestive system, ratings under Diagnostic Codes 7301 to 7329 will not be combined with each other.  A single evaluation is assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability so warrants.  Id.  

Under Diagnostic Code 7323 for ulcerative colitis, a higher 60 percent disability rating is appropriate for severe impairment, with numerous attacks yearly and with malnutrition, with health only fair during remissions.  A maximum 100 percent disability rating is warranted for pronounced impairment, resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscess.  In the present case, from January 1, 2007 to January 14, 2011, the probative lay and medical evidence of evidence of record does not reflect that the Veteran's ulcerative colitis with chronic cholelithiasis disability warrants a higher 60 or 100 percent rating under the above criteria.  There is no evidence of record showing malnutrition, anemia, general debility, serious complications, or liver abscess.  A September 2009 VA gastroenterology consult noted no anemia and normal liver function tests (LFTs).  A March 2011 VA intestine examination also documented no anemia and no malnutrition.  From 2007 to 2011, the Veteran did not exhibit any significant weight loss.  Thus, the Veteran does not meet the criteria for an increased evaluation under Diagnostic Code 7323.  

Accordingly, the Board concludes that from January 1, 2007 to January 14, 2011, the evidence supports an initial 40 percent rating, but no higher, for the Veteran's service-connected ulcerative colitis with chronic cholelithiasis.  38 C.F.R. § 4.3.  

On a side note, the Veteran is also service-connected for erectile dysfunction associated with his ulcerative colitis with chronic cholelithiasis disability.  In this regard, the RO determined that the Veteran's erectile dysfunction was noncompensable (zero percent disabling).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.  

Erectile dysfunction, associated with the Veteran's service-connected ulcerative colitis with chronic cholelithiasis, would be rated by analogy pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7599-7522 (penis, deformity, with loss of erectile power).  

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  For example, Diagnostic Code 7599 is used to identify unlisted genitourinary disabilities.

Under Diagnostic Code 7522, in order for the Veteran to receive the next higher 20 percent rating for erectile dysfunction, physical deformity of the penis with loss of erectile power is required.  38 C.F.R. § 4.115b.  A footnote to Diagnostic Code 7522 also indicates the disability is to be reviewed for entitlement to special monthly compensation for loss of use of a creative organ under 38 C.F.R. § 3.350(a).  

The VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under Diagnostic Code 7522 - (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power.  Simply stated, the condition is not compensable in the absence of penile deformity.  See M21-1, Live Manual, Part III, Subpart iv, Chapter 4, Section I, Topic 3, Block b (change date August 17, 2016).  

Upon review of the evidence, the Veteran does not meet the criteria for a separate 20 percent rating for his erectile dysfunction under Diagnostic Code 7599-7522.  38 C.F.R. § 4.7.  VA examinations dated in August 2007 and March 2011 and VA and private treatment records dated from 2007 to 2016 frequently reveal a diagnosis of erectile dysfunction due to his service-connected conditions.  The Veteran clearly has loss of erectile power, for which he takes Viagra.  This occasionally helps.  These facts are not in dispute.  Regardless, in the present case, the evidence of record does not reveal any physical deformity of the Veteran's penis.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  That is, the requirement under Diagnostic Code 7522 of deformity of the penis "with" loss of erectile power clearly means that both factors are required.  In this regard, VA examinations dated in August 2007 and March 2011 and VA and private treatment records dated from 2007 to 2016, as well as the Veteran's lay statements, did not show any evidence of penile deformity.  Accordingly, there is no lay or medical support for a compensable disability rating for the Veteran's erectile dysfunction residuals under Diagnostic Code 7522.

In addition, other diagnostic codes for the penis / testes that provide a rating greater than zero percent are not more appropriate because the facts of the case do not support their application.  See 38 C.F.R. § 4.115b, Diagnostic Code 7520 (removal of half the penis); Diagnostic Code 7521 (removal of the penis glans); Diagnostic Code 7523 (atrophy of the testes); or Diagnostic Code 7524 (removal of the testes).  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  Therefore, the Board will continue to evaluate the disability under Diagnostic Code 7599-7522.

Moreover, the Veteran is otherwise compensated for his erectile dysfunction.  In this vein, the RO found he was entitled to special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of a creative organ, effective from January 1, 2007.   

Accordingly, the Board concludes Veteran is not entitled to an increased evaluation in excess of zero percent for his erectile dysfunction, as a complication of the Veteran's ulcerative colitis with chronic cholelithiasis disability.  38 C.F.R. § 4.3.  

      B.  Right and Left Achilles Tendinitis and Haglund's Deformity at 10 Percent Each

From January 1, 2007 to August 8, 2014, the veteran's service-connected right and left Achilles tendinitis and Haglund's deformity are each rated as 10 percent disabling for each lower extremity under Diagnostic Code 5284 (other foot injury).  38 C.F.R. § 4.71.  This is the time period on appeal.  

On an after August 8, 2014, the veteran's service-connected right and left Achilles tendinitis and Haglund's deformity are each rated as 20 percent disabling for each lower extremity under Diagnostic Code 5271 (limitation of motion of the ankles).  38 C.F.R. § 4.71.  As explained in the introduction of the present decision, the time period on and after August 8, 2014 is not on appeal.  

The Veteran contends that higher 20 percent ratings for right and left Achilles tendinitis and Haglund's deformity should be assigned for the earlier time period from January 1, 2007 to August 8, 2014.  He maintains his ankles were worse than rated during this time period.  See September 2008 NOD; August 2016 Veteran's statement.  

Under Diagnostic Code 5271, a 10 percent evaluation is assigned when there is moderate limitation of ankle motion.  A maximum 20 percent rating is awarded for marked limitation of ankle motion.  

Normal range of motion for the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees, as set forth at 38 C.F.R. § 4.71, Plate II.  

While the Rating Schedule does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Live Manual.  Specifically, the M21-1 states that "moderate" limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, which supports a 10 percent rating.  In addition, "marked" limitation of ankle motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion, which supports a higher 20 percent rating.  See M21-1, Live Manual, Part III, Subpart iv, Chapter 4, Section A, Topic 3, Block k.      

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  

Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

Upon review, from January 1, 2007 to August 8, 2014, the evidence of record supports higher, initial 20 percent ratings for the right and left Achilles tendinitis and Haglund's deformity under Diagnostic Code 5271 (limitation of motion of the ankles).  38 C.F.R. § 4.7.  In making this determination, after reviewing the medical evidence and credible lay evidence of record, "moderate" limitation of bilateral ankle motion is revealed when considering the Deluca factors of functional loss.  Specifically, a January 2007 private magnetic resonance imaging (MRI) report documented chronic pain in the right posterior heel region for years.  There was tenderness diffusely in the posterior calcaneus.  An April 2007 private medical record report showed post-surgery the Veteran's right ankle exhibited 25 degrees of plantar flexion, but only 5 degrees of dorsiflexion.  The 5 degrees of dorsiflexion supports a higher 20 percent rating for "marked" limitation of motion of the right ankle by way of Diagnostic Code 5271 and the M21-1, Live Manual, Part III, Subpart iv, Chapter 4, Section A, Topic 3, Block k.  An August 2007 VA examiner recorded 5 degrees of dorsiflexion for the left ankle, as well, with consideration of pain on motion, as well as three repetitions.  

In further support for higher 20 percent ratings for both lower extremities, an August 2007 statement from the Veteran's mother related that the Veteran has swelling and pain in both ankles, and is unable to engage in many of his past physical activities.  An August 2009 VA orthopedic surgery consult demonstrated reduced range of motion in both ankles secondary to a shortened tendo Achilles.  An August 2009 VA treatment record mentioned painful motion of both ankles.  VA foot and ankle examinations dated in March 2011 documented foot and ankle pain that were progressively worse.  The Veteran reported pain (while standing, while walking, at rest), swelling (while standing, while walking), heat (while standing, while walking, at rest), redness (while standing, while walking, at rest), stiffness (while standing, while walking), fatigability (while standing, while walking), weakness (while standing, while walking), and lack of endurance (while standing, while walking).  He has weekly flare-ups.  During flare-ups, he has to get off his feet until the pain subsides.  He is able to stand up to one hour.  He is able to walk one mile.  He uses no assistive devices.  He has a normal gait with poor propulsion.  At the March 2011 VA examination, the right ankle exhibited 0 degrees of plantar flexion, and 8 degrees of dorsiflexion.  The left ankle exhibited 1 degrees of plantar flexion, and 5 degrees of dorsiflexion.  Pain and repetitive motion were considered in making this assessment.  A latter August 2014 VA ankle examiner also recorded painful dorsiflexion beginning at 1 degree and 5 degrees, for the left ankle and right ankle, respectively.  Thus, both the left and right ankle range of motion support higher 20 percent ratings for "marked" limitation of motion of each ankle under Diagnostic Code 5271, for the time period from January 1, 2007 to August 8, 2014.  Finally, STRs, private treatment records, and VA treatment records and examinations of record confirm the Veteran underwent five right and left ankle / foot surgeries in 2001, 2003, 2006, 2007, and 2008.

Therefore, for the earlier time period from January 1, 2007 to August 8, 2014, there are credible lay allegations from the Veteran as well as objective medical evidence of limitation of ankle motion with functional loss, such that the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and the Deluca and Mitchell cases have been considered.  All of this provides a strong basis for assigning higher, initial 20 percent ratings in each lower extremity for the right and left tendinitis and Haglund's deformity under Diagnostic Code 5271.  This is the maximum rating available under this diagnostic code.  

The Board now turns to consideration of whether to award a higher 30 or 40 percent rating for either foot under 38 C.F.R. § 4.71a, Diagnostic Code 5284, for other foot disability.  Diagnostic Code 5284 (foot injuries, other) is discussed when the service-connected condition encompasses a diagnosis (or diagnoses) that is not specifically listed among Diagnostic Codes 5276 to 5284.  When interpreting a statute or regulation, courts look at the overall structure to determine its plain meaning.  Buczynski v. Shinseki, 24 Vet. App. 221, 227 (2011).  Diagnostic Code 5284 refers to "other" foot injuries, which suggests that it only applies to foot disabilities for which there is not already a specific Diagnostic Code.  Here, there is no specific diagnostic code for the Veteran's Haglund's deformity of both feet.  The disorder could, therefore, rated as analogous to "other foot injuries" because the functions affected, the anatomical localization, and the symptomatology are most closely analogous to this disorder.  See 38 C.F.R. § 4.20.  Thus, Diagnostic Code 5284 can potentially be applied in the instant case. 

Under Diagnostic Code 5284, a 10 percent evaluation is provided for a "moderate" foot injury.  A 20 percent evaluation is provided for a "moderately severe" foot injury.  A 30 percent evaluation is provided for a "severe" foot injury.  The Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a. 

The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. § 4.63.  

Examples under 38 C.F.R. 4.63 which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent footdrop.  

VA's Office of General Counsel has stated that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, VA's General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40, 4.45, and the DeLuca case.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  In the present case, consideration of functional loss and DeLuca is warranted since the veteran's right and left foot disabilities involve limitation of motion.  

However, the Board emphasizes that limitation of motion was already considered when assigning the higher 20 percent ratings for right and left tendinitis and Haglund's deformity in each lower extremity, for the time period from January 1, 2007 to August 8, 2014, under Diagnostic Code 5271.  Under VA law, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.

Upon review of the evidence, there is no basis for increasing the initial ratings beyond the 20 percent level for right and left tendinitis and Haglund's deformity in each lower extremity, for the time period from January 1, 2007 to August 8, 2014.  38 C.F.R. § 4.7.  In making this determination, the Board has considered the competent and credible medical and lay evidence of record.  Specifically, VA, private, SSA, and lay evidence of record do not establish a "severe" foot injury at the 30 percent level for either foot or actual loss of use of either foot at the 40 percent level, when considering Diagnostic Code 5284.  The Veteran has bilateral foot pain, weakness, tenderness, fatigue, lack of endurance, occasional swelling, and callus formation.  He takes pain medications and receives injections.  Exercise by running, biking, or walking aggravates his condition.  He has difficulty being on his feet for long periods of time.  He does not use assistive devices.  He wears orthotics with some improvement.  He can complete most daily activities.  He worked as a teacher until February 2009, and thereafter worked part-time in landscaping.  He is also able to attend college courses.  In summary, his bilateral foot symptoms are already encompassed within his 20 percent ratings assigned for each foot in the present case.  A higher 30 percent rating for a "severe" foot injury under Diagnostic Code 5284 therefore cannot be awarded.  
 
With regard to loss of use, medical and lay evidence of record does not show that the Veteran has actually lost the use of either the right or left foot.  He is able to walk and stand, albeit with limitations, and clearly does not suffer from loss of use of either foot.  The evidence demonstrates he has more function in both feet than would be served with an amputation stump.  See 38 C.F.R. § 4.63.  There is no evidence of ankylosis from his disability, shortening of the right or left extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent footdrop.  Id.  A higher 40 percent rating under Diagnostic Code 5284 therefore cannot be awarded.  

In addition, other diagnostic codes for ankle disabilities that provide additional ratings are not more appropriate because the facts of the case do not support their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (impairment of the tibia and fibula); Diagnostic Code 5270 (ankylosis of the ankle) - the August 2014 VA examiner specifically observed no ankylosis; Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint); Diagnostic Code 5273 (malunion of the os calcis or astragalus); Diagnostic Code 5274 (astragalectomy); and Diagnostic Code 5275 (although shortening of the lower extremities was noted - a shortening to a degree of 2 1/2 to 3 inches required for a 30 percent rating, was not shown).  From 2007 to 2014, no VA, private, or SSA examiner diagnosed any of the above ankle disabilities.  

Moreover, other diagnostic codes for foot disabilities that provide additional ratings are not more appropriate because the facts of the case do not support their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (flatfoot), Diagnostic Code 5277 (weak foot), Diagnostic Code 5278 (claw foot), Diagnostic Code 5279 (Morton's disease), Diagnostic Code 5280 (hallux valgus), Diagnostic Code 5281 (hallux rigidus), Diagnostic Code 5282 (hammer toes), Diagnostic Code 5283 (malunion or nonunion of the tarsal and metatarsal bones).  From 2007 to 2014, no VA, private, or SSA examiner diagnosed any of the above foot disabilities.  

Therefore, the above-listed ankle and foot diagnostic codes will not be applied.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Accordingly, for the time period from January 1, 2007 to August 8, 2014, the Board concludes that initial 20 percent ratings, but no greater, are warranted for the Veteran's right and left tendinitis and Haglund's deformity in each lower extremity.   38 C.F.R. § 4.3.  

      C.  Separate Compensable Rating for Postoperative Colectomy Surgical               Scar

The Veteran is already service-connected for a postoperative colectomy surgical scar associated with his ulcerative colitis with chronic cholelithiasis disability.  In this regard, the RO determined that the Veteran's colectomy surgical scar was noncompensable (zero percent disabling).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.  

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4).  However, the amendments only apply to claims filed on or after October 23, 2008, although a claimant may also specifically request consideration under the amended criteria.  See id.  In the present case, the Veteran's initial rating claim was pending in January 2007, which is before the October 2008 effective date, and the VA has not received a request from the Veteran for consideration under the amended criteria.  Therefore, the 2008 amended criteria for scars will not be addressed in this decision.  Rather, only the pre-2008 criteria will be considered.  

Under the pre-2008 version of Diagnostic Code 7800, a 10 percent rating is warranted for disfigurement of the head, face, or neck when the skin disability has one characteristic of disfigurement.  Under Diagnostic Code 7801, a 10 percent rating is warranted for a scar on other than the head, face, or neck, that is deep (associated with underlying soft tissue damage) or that causes limited motion with area or areas exceeding 6 square inches (39 sq. cm.).  Under Diagnostic Code 7802, a maximum 10 percent rating is warranted if a scar on other than the head face or neck is superficial (not associated with soft tissue damage) and does not cause limited motion, affecting an area or areas of 144 square inches (929 sq. cm.) or greater.  Under Diagnostic Code 7803, a superficial and unstable (involving frequent loss of covering of skin over the scar) scar may be assigned a maximum 10 percent rating.  Under Diagnostic Code 7804, a scar that is superficial and painful on examination may be assigned a maximum 10 percent rating.  Finally, under Diagnostic Code 7805, scars are rated according to limitation of function of the affected part.  See 38 C.F.R. § 4.118 (2008).     

The evidence of record supports a separate, initial 10 percent rating for the Veteran's service-connected postoperative colectomy surgical scar.  38 C.F.R. § 4.7.  As noted above, the Board has considered that skin/scar diagnostic codes provide potential compensable disability ratings.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).  Here, at times in the record, the medical evidence reveals a superficial post-operative colectomy surgical scar that is painful or tender (Diagnostic Code 7804).  That is, an August 2007 VA examiner observed a surgical scar on the right lower quadrant of the abdomen, which bothers the Veteran when it "catches" on the inside.  There was a 5-centimeter horizontal surgical incision, which is depressed about 3 millimeters.  There was mild adherence noted.  The March 2011 VA stomach examiner also observed a tender abdominal area over the post-surgical scar, from a colectomy in 2000.  The location of the scar was the trunk (anterior surface) of the left mid-abdomen just to the left of the midline.  The Veteran reported pain over the scar.  The scar's maximum width was 0.4 cm, and maximum length of 4.0 cm.  The scar was observed to be painful upon examination.  Thus, a separate, initial 10 percent rating is warranted for a tender and painful scar under Diagnostic Code 7804.    

However, the evidence of record does not reveal a postoperative abdominal scar causing disfigurement of the head, face, or neck (Diagnostic Code 7800); scars other than the head, face, or neck that are deep or cause limited motion in an area exceeding  6 square inches or 39 sq. cm. (Diagnostic Code 7801); scars other than the head, face, or neck that are superficial, do not cause limited motion, and in an area exceeding 144 square inches or 929 cm. or greater (Diagnostic Code 7802); superficial unstable scars with frequent loss of skin covering over the scar (Diagnostic Code 7803); or scars that causes some sort of compensable limitation of function (Diagnostic Code 7805).  Thus, consideration of Diagnostic Codes 7800, 7801, 7802, 7803, and 7805 is not warranted.  

Therefore, Diagnostic Code 7804 remains the most appropriate diagnostic code to rate the Veteran's postoperative colectomy surgical scar disability.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).   

Accordingly, the Board concludes that an initial, separate 10 percent rating, but no greater, is warranted for the Veteran's post-operative colectomy surgical scar.   38 C.F.R. § 4.3.  

      D.  Extraschedular Consideration

As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

With regard to the ulcerative colitis with surgical scar and bilateral ankle / foot issues on appeal, there is no evidence of exceptional or unusual circumstances to warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds that the symptomatology from the service-connected ulcerative colitis with surgical scar and bilateral ankle / foot issues on appeal is fully addressed by the rating criteria under which these disabilities are rated, or could be potentially rated - Diagnostic Codes 5271, 5284, 7329, and 7804.  Indeed, the Veteran's signs and symptoms for his ulcerative colitis with surgical scar disabilities on appeal include but are not limited to diarrhea, abdominal pain, increased bowel movements, and dehydration.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the ankle provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Diagnostic Code 5284 for other foot disabilities can also include a broad array of symptoms.  Additionally, Diagnostic Code 7804 addresses scar pain and tenderness.  Moreover, as discussed above, there are higher evaluations available under other diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for his service-connected disabilities on appeal are inadequate.

In short, there is nothing exceptional or unusual about the ulcerative colitis with surgical scar and bilateral ankle / foot disabilities because the rating criteria reasonably describe his disability level and symptomatology for these disabilities.  Thun, 22 Vet. App. at 115.  There are no additional symptoms of his residuals of ulcerative colitis with surgical scar and bilateral ankle / foot disabilities that are not addressed by the Rating Schedule.  There has not been any allegation to the contrary from either the Veteran or his representative.  Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular 40, 20, 20, and 10 percent evaluations are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  

Because the threshold step of Thun is not met here, and the Veteran's disability picture is contemplated by the Rating Schedule, it is not necessary to consider the second step of whether the claimant has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms," such as marked interference with employment or frequent periods of hospitalization.  22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1).   

Finally, the Board notes that under the Federal Circuit Court's recent holding in the case of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In the present case, in addition to the service-connected ulcerative colitis with surgical scar and bilateral ankle / foot issues disabilities adjudicated above, the Veteran is service-connected for PTSD, tinnitus, a left thumb fracture, right ear hearing loss, sinusitis, a right shin scar, and a parathyroid scar.  Regardless, the Veteran has not alleged and the evidence does not establish how the combined effects of all of the Veteran's service-connected disabilities "collectively impact" his disability picture in a way not contemplated by the Schedule for Rating Disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Accordingly, an extraschedular referral is not warranted on a collective basis as well.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected ulcerative colitis with surgical scar and bilateral ankle / foot disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

	E.  TDIU Prior to August 27, 2013

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).    

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In this case, prior to August 27, 2013, the Veteran contends that he is prevented from performing substantially gainful employment due to the combination of his service-connected ulcerative colitis with chronic cholelithiasis, bilateral ankle / foot disability, and PTSD.  He has not specifically contended that his other service-connected disabilities impacted his employability. The Veteran is currently 52 years of age.  He says he is currently taking college level classes.  He served as a recruiter and in other positions in the U.S. Marine Corps from 1986 to 2006.  Thereafter, he worked as a ROTC teacher until February 2009.  Subsequently he worked park-time in landscaping from 2009 to 2011.  He asserts his service-connected disabilities make it difficult for him to work full-time as a teacher due to frequent bowel movements, incontinence, always having to be near a bathroom due to his colitis, difficulty sitting and standing, decreased mobility, and decreased strength due to foot / ankle pain and weakness, and severe behavioral issues from his PTSD.  See August 2013 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability); July 2015 Report of General Information.    

As noted above, in a recent April 2016 rating decision, the RO granted the Veteran a TDIU, effective from August 27, 2013, the date the RO says the Veteran filed his claim for a TDIU.  The Board will now consider whether the Veteran is entitled to a TDIU prior to August 27, 2013, as he has also alleged unemployability prior to this date as well.  

Prior to August 27, 2013, and based in part on the findings in the present decision, the Veteran is service-connected for the following disabilities: PTSD, rated as 50 percent disabling; ulcerative colitis, rated as 40 percent disabling; left Achilles tendinitis, rated as 20 percent disabling; right Achilles tendinitis, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; a postoperative colectomy scar, rated as 10 percent disabling; and a left thumb fracture, right ear hearing loss, sinusitis, a parathyroid scar, and a right shin scar, all rated as 0 percent disabling.  Prior to August 27, 2013, the combined service-connected disability rating is 80 to 90 percent, with consideration of the bilateral factor.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Therefore, prior to August 27, 2013, the schedular percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a).  

Consequently, prior to August 27, 2013, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Id.

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

Prior to August 27, 2013, the evidence of record supports the award of a TDIU rating in this case.  The Veteran has submitted credible lay statements attesting to the current severity of the combination of his service-connected PTSD, ulcerative colitis, and bilateral ankle / foot disabilities and their severe impact on his ability to function in a work setting.  

As to the medical evidence in support of the TDIU claim, an August 2009 Woodland Healthcare consultation report noted the Veteran had been working as a junior ROTC instructor but found that because of his cramping, leaks, and frequency from his ulcerative colitis, he had to quit.  An August 2009 VA treatment record stated that his job his job as a ROTC trainer has been terminated due to medical issues.  A September 2009 VA gastroenterology consult assessed that secondary to frequent bowel movements, colitis, and abdominal discomfort, the Veteran has been unable to work due to inability to control his abdominal issues.  The assessment was inability to work secondary to fecal urgency, incontinence, and loose stools, secondary to his surgical J-pouch.  A March 2011 VA stomach examiner commented the Veteran had to quit his work as a ROTC teacher because of his frequent bathroom visits due to his colitis.  Both March 2011 VA stomach and VA foot examiners concluded that due to his service-connected disabilities, he exhibited decreased mobility; problems with lifting and carrying; lack of stamina; weakness or fatigue; decreased strength of the lower extremities; fecal incontinence; and joint pain, with an inability to stand for extended periods of time.  An April 2013 Tricare treatment record stated the Veteran was disabled since 2009, but was presently a student.    

A July 2014 VA psychological examination concluded the Veteran's service-connected PTSD symptoms have impaired his occupational and social functioning to a significant degree.  He has problems with concentration and memory in work like settings.  He likes to work with livestock, but often forgets to close gates, due to his PTSD.  August 2014 VA ENT and VA stomach examinations mentioned the Veteran was not working due to ulcerative colitis and ankle conditions.  He has problems being on his feet for long periods of time.  Due to his surgery with total removal of the large intestine, he has a frequent, urgent need to use the restroom.  He has diarrhea with occasional fecal leak.  He has cramping of the abdomen.  He needs to know where the restroom is at all times.  An August 2014 VA ankle examiner commented the Veteran was not working due to his bilateral ankle and ulcerative colitis conditions. 

An August 2014 VA TDIU opinion stated that the service-connected conditions of the left and right Achilles tendinitis and Haglund's deformity and left thumb fracture would affect or impose work restriction in fields of labor requiring light and heavy manual labor and would restrict the Veteran's ability to lift, pull or carry light and heavy loads for prolonged and short periods of time.  

An SSA disability determination granted disability benefits for the combination of the Veteran's ulcerative colitis, bilateral ankle, and carpal tunnel problems, effective February 19, 2009.  In determining that the Veteran was disabled, the SSA considered his functional capacity, education, age, and work experience.  While the decision by SSA on a claim before that agency is not controlling with respect to VA's determination on a claim, the SSA's determination regarding the Veteran's unemployability and the reasons for that determination are pertinent for VA purposes.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  In this case, the SSA's disability determination provides evidence in support of the Veteran's TDIU claim prior to August 2013. 

The Board finds that all of the above evidence is entitled to significant probative value in support of the Veteran's claim.  In short, there is clear, credible, and probative medical and lay evidence in support of the claim for entitlement to TDIU.

The Board acknowledges that the Veteran appears able to perform certain aspects of daily living.  However, the law recognizes that a person may be too disabled to engage in employment, although he or she is fairly comfortable at home or upon limited activity, such as the Veteran in this case.  See 38 C.F.R. § 4.10.  A Veteran also does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award.  See 38 C.F.R. § 3.340(a); Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

Prior to August 27, 2013, even without consideration of the effects of his age and nonservice-connected disorders, the evidence of record clearly shows the Veteran's service-connected disabilities, standing alone, prevent him from securing employment.  38 C.F.R. § 4.16(a), 4.19.  See also Blackburn v. Brown, 4 Vet. App. 395, 398 (1993); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board acknowledges that the Veteran worked part-time as a landscaper from 2009 to 2011.  Based on the Veteran's own credible statements, it appears that his income was minimal at best, due to the part-time nature of the work and missed time from work due to his service-connected disabilities.  The VA Adjudication and Procedural Manual has defined substantially gainful employment as employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where a veteran resides.  See VBA Live Manual, M21-1, Part IV, Subpart II, Chapter 2, Section F, Topic 1, Block c (change date November 9, 2015).  The Board notes that the ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 38 C.F.R. § 4.16(a).  Marginal employment may also be held to exist, on a facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Failure to consider the particular circumstances under which the veteran has maintained employment in determining the appropriate disability evaluation is remandable error.  Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  The evidence of record appears to show that the veteran is only capable of maintaining marginal employment as a landscaper below the poverty threshold  - which is not considered substantially gainful employment for TDIU purposes.

In conclusion, the Board finds that the evidence supports the grant of entitlement to TDIU, effective February 19, 2009.  38 C.F.R. § 4.3.  The medical and lay evidence of record establishes that the combination of the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  38 C.F.R. § 4.16.  Accordingly, the appeal is granted.  

In making this determination, the TDIU award is based on the combined effects of the Veteran's service-connected disabilities, as opposed to any single disability alone.  That is to say, the Veteran does not meet the criteria for a TDIU based on any single disability alone.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  A TDIU rating based on multiple service-connected disabilities would not satisfy the criteria for one total disability in considering entitlement to housebound benefits under 38 U.S.C.A. § 1114(s).  Bradley, 22 Vet. App. 290-91.    


ORDER

Subject to the laws and regulations governing the payment of VA compensation, from January 1, 2007 to January 14, 2011, an initial 40 percent disability rating for ulcerative colitis with chronic cholelithiasis and erectile dysfunction is granted. 

Subject to the laws and regulations governing the payment of VA compensation, from January 1, 2007 to August 8, 2014, an initial 20 percent disability rating for RIGHT Achilles tendinitis and Haglund's deformity is granted. 

Subject to the laws and regulations governing the payment of VA compensation, from January 1, 2007 to August 8, 2014, an initial 20 percent disability rating for LEFT Achilles tendinitis and Haglund's deformity is granted. 

Subject to the laws and regulations governing the payment of VA compensation, a separate, initial 10 percent disability rating for a residual postoperative colectomy surgical scar, associated with the Veteran's ulcerative colitis, is granted.  

Subject to the laws and regulations governing the payment of VA compensation, entitlement to a TDIU is granted, effective from February 19, 2009.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


